Citation Nr: 1756990	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  10-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to a service-connected low back disability.

2. Entitlement to service connection for a left hip disability, to include as secondary to a service-connected low back disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 15, 2015.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO decision that denied an increased rating for a service-connected low back disability.

In November 2012, the Veteran and his spouse testified at a Board hearing at the RO. In November 2015, the Board notified the Veteran that a transcript of this hearing was of record, but that the Veterans Law Judge who conducted that hearing was not available to participate in a decision, and offered him the opportunity to testify at another hearing. The Veteran responded in December 2015 that he did not want another hearing.

In August and December 2013 remands of the low back appeal, the Board also referred the issue of entitlement to service connection for bilateral hip arthritis, claimed as secondary to the low back, to the Agency of Original Jurisdiction (AOJ) for initial adjudication.

In November 2014, the Board issued a decision regarding the appeal for an increased rating for a low back disability, and remanded the issue of entitlement to a TDIU. The Veteran appealed the Board's November 2014 decision regarding the low back disability to the United States Court of Appeals for Veterans Claims (Court). That issue was subsequently returned to the Board after a June 2015 joint motion for remand (JMR) and Court order. In January 2016, the Board, in pertinent part, remanded the low back increased rating issue that had been remanded by the Court. 

In October 2015, in pertinent part, the AOJ denied service connection for osteoarthritis of the left and right hips. The Veteran has since perfected an appeal as to these issues.

In May 2017, in pertinent part, the Board granted a higher rating for the Veteran's low back disorder from March 2, 2014, granted entitlement to a TDIU from June 15, 2015, and remanded the issues of service connection for bilateral hip disabilities and entitlement to a TDIU prior to June 15, 2015 to the AOJ for additional development. The case was subsequently returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for a bilateral hip disability, and for a TDIU prior to June 15, 2015. 

The Veteran has claimed service connection for a bilateral hip disability on a direct basis and as secondary to service-connected disability. At a November 2012 Board hearing, the Veteran asserted that he had severe chronic lower back strain with deterioration of the spine and arthritis in his hips from 1970 to the present. He has also asserted that his current bilateral hip disability is secondary to his service-connected degenerative disc disease of the lumbar spine with strain. In correspondence dated in September 2017, the Veteran asserted that his injury occurred in 1971 while in the Navy from heavy lifting. He said that from that point on he had joint pain and was told then that his condition could get worse as time went on. 

A Court or Board remand confers upon the appellant the right to compliance with that order. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In May 2017, the Board remanded the appeal to the AOJ for additional development, including a VA examination and medical opinion with regard to the hips. Some development was completed, and the case was subsequently returned to the Board. Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  Id.  

In the prior remand, the Board determined that a May 2016 VA examination of the hips provided an inadequate rationale to support the medical opinion, and remanded the hip claims for another VA examination and medical opinion, including on direct and secondary theories of service connection.

Another VA examination was conducted in August 2017. The examiner diagnosed degenerative arthritis of the bilateral hips, and opined that this disability is less likely than not to have been incurred in service. The examiner also opined that the hip condition is less likely than not proximately due to or the result of the Veteran's service-connected condition, and that the degenerative joint disease of his left and right hip joints is separate and distinct from the currently service connected left and right radiculopathy of the lower extremity which involves the sciatic nerve and not the hip joint. The examiner opined that the Veteran's degenerative joint disease of the hips is age-related. 

The Board finds that this medical opinion is inadequate as the examiner did not provide a medical opinion as to whether the current hip disability was aggravated by service-connected disability (to include the service-connected low back disability and bilateral radiculopathy of the lower extremities). See 38 C.F.R. § 3.310 (b). The claim for service connection for a bilateral hip disability is therefore remanded for a supplemental VA medical opinion based on review of the claims file.

The claim for a TDIU during the period prior to June 15, 2015 is inextricably intertwined with the hip claims, and action on this claim is deferred.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a supplemental VA medical opinion as to whether the current bilateral hip disability was aggravated by a service-connected disability. The claims file must be made available to and reviewed by the examiner. An examination need only be conducted if deemed necessary by the examiner.

Based on a review of the record, the examiner should address the following:

Is it at least as likely as not (50 percent or higher degree of probability) that that the Veteran's bilateral hip disability was permanently worsened (aggravated) by a service-connected disability (currently degenerative disc disease of the lumbar spine with strain, and radiculopathy of the right and left lower extremities)?

The examiner must provide an adequate supporting rationale for each opinion expressed.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible.

2. Readjudicate the claims on appeal in light of all of the evidence of record. If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





